Title: To George Washington from Major General Robert Howe, 2 November 1777
From: Howe, Robert
To: Washington, George



Charles Town so. Carolina 2nd Novr 1777.

I have long my Dear General intended to address you upon a Subject respecting myself: but considering the glorious Scene, in which you are so Capital an Actor, and in which, you have So nobly supported your part, I was loth to trespass upon your time even for a moment, while I had the least hope, by any other means of obtaining the ends I aimed at: but finding that neither my Zeal in the Cause of America, nor my unwearied and unceasing Efforts to Serve it (to the total neglect and great injury of my private Fortune) Cou’d keep me enough in the mind of Congress, to prevent my being Superseded at first, or even to recall me to their memory at last, so far as to hinder its being repeated; I flatter myself, you will pardon me for soliciting your attention for a moment, and also for expecting, if you think I deserve it, your kind interposition in my favor: which knowing the influence you so deservedly have with Congress, I have not the least doubt will have due weight. It is impossible to describe what I felt at the promotions in the Army over my head, nor to you who are a soldier, is it necessary to attempt it; to inhance the mortification, some of those promoted, had not even Battalions when I was made a General; yet painful as it was, I never for a moment entertained an Idea of resigning, or of foresaking the Army, while America was involved in a Contest, upon which every darling right, privilege and Liberty depended, both of the present and

succeding Generations. I thought it my Duty to shew the most ready compliance with the Ordinances of Congress, however anxious they might make me, still hoping, that I should at some future time be restored to my Rank, and that as I was so remote from the scene of Action, I had, in the hurry of business, rather been overlooked than intentionally neglected; persuaded of this, several months elapsed before I took any Notice even to my most intimate Friends that I had been superseded; but Officers younger in Command being again Set over me, I took the liberty of writing to Mr Hancock, and his immediate Colleagues upon the Subject, and as the Letter contains both my Sentiments and expectations, I do myself the Honor of inclosing you a Copy of it—I have since some reason to believe, no part of it yet has been communicated to Congress, nor am I certain it ever may; and the promotion in the Army, was the least object of my attention when I enter’d into the service, I cannot but confess, that I did not expect to have those inferior in Rank to me, repeatedly promoted over me, nor can I think that I have deserved it—I therefore sir, take the liberty to trouble your Excellency upon this matter, that I may not again be made unhappy by similar mortifications; appealing to you as my General, and requesting your influence with Congress, upon an occasion so truely interesting, and in which I Conceive my honor to be concerned—The first wish of my heart is to be restored to my Rank, at which, those who Superseded me cannot complain, without censuring the very means, by which they themselves were promoted, but if that cannot be obtained (which however if you undertake it, I have very sanguine hopes of) may I presume in the next place, to solicit your Interest with Congress, to place me in a Rank superior to that of a Brigadier, which I conceive to be the only security I can have against being again superseded—You will be pleased to observe and do me the justice to beleive, that I do not ask this of you, unless you think I deserve it; the only condition upon which, I would desire or receive, either your favor, or that of my Country. You will be so kind sir, as not to mention that I have addressed you upon this subject; as to solicit my own preferment, has a very awkward appearance, You, I am certain will discover and do justice to my motive; from others I have not the Same reason to expect it—Every step you are so kind upon this occasion to take for me, will, you may be assured, be understood as laying me under high obligations. I have the Honor to be, with great respect and esteem Dear sir, your most obedient, very humble servant

Robert Howe

